Case 2:19-cv-04666-JMA-GRB Document 1 Filed 08/13/19 Page 1 of 3 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 Dustin Hice,                                  Docket No. ___________

                     Plaintiff,
                                               NOTICE OF REMOVAL
         -against-
                                               Jury Trial Demanded
 Don Lemon

                     Defendant.



       PLEASE TAKE NOTICE that, PURSUANT TO 28 U.S.C. §§ 1441 et seq., Don Lemon,

named herein as Defendant, through his attorneys, Pierce Bainbridge Beck Price & Hecht LLP,

hereby remove the New York State Supreme Court action described below to the United States

District Court for the Eastern District of New York on the following grounds:

       1.       On August 11, 2019, Dustin Hice, the plaintiff named in the caption above,

commenced an action in the Supreme Court for the State of New York, County of Suffolk,

entitled Dustin Hice v. Don Lemon, 615507/2019 (“State Court Action”). The complaint in this

action (“Complaint” or “Compl.”) brings causes of action arising from an alleged assault and

battery of Plaintiff while he was in Sag Harbor, New York. A copy of the summons

(“Summons”) and Complaint in this action is annexed hereto as Exhibit 1. Plaintiff has not

served Defendant with the Complaint or Summons, but Plaintiff became aware of the Summons

and Complaint on August 11, 2019 when Plaintiff electronically filed these documents on

NYSCEF.




                                                1
Case 2:19-cv-04666-JMA-GRB Document 1 Filed 08/13/19 Page 2 of 3 PageID #: 2




       2.      This Notice of Removal is being filed within 30 days after receipt by Defendant

of the copy of the initial pleading setting forth the claim for relief upon which the action is based.

Thus, this Notice of Removal is timely filed in this Court.

       3.      The State Court Action is a civil action of which this Court has original

jurisdiction under 28 U.S.C. § 1332(a) (diversity) and which may be removed to this Court

pursuant to the provisions of 28 U.S.C. §§1441 et seq.

       4.      Plaintiff Dustin Hice is an individual. On information and belief, when the

Summons and Complaint were filed, Mr. Hice was, and still is, a citizen and resident of the State

of Florida. On information and belief, when the Summons and Complaint were filed, Mr. Hice

was, and still is, domiciled solely in Florida. On information and belief, when the Summons and

Complaint were filed, Mr. Hice was not, and still is not, a citizen of any State other than Florida

or a citizen of any country other than the United States. In the Complaint, Mr. Hice states: “At

all times relevant to this Complaint, Plaintiff was and is a male citizen of the United States who

resides in the State of Florida.” (Compl. ¶ 3.)

       5.      Defendant Don Lemon is an individual. When the Summons and Complaint were

filed, Mr. Lemon was, and still is, a citizen and resident of the State of New York. When the

Summons and Complaint were filed, Mr. Lemon was, and still is, domiciled solely in New York.

On information and belief, when the Summons and Complaint were filed, Mr. Lemon was not,

and still is not, a citizen of any State other than New York or a citizen of any country other than

the United States.

       6.      In his Complaint, Plaintiff seeks extensive damages against Defendant for

“reimbursement of and prepayment for all of Plaintiff’s expenses including expenses incurred as


                                                  2
Case 2:19-cv-04666-JMA-GRB Document 1 Filed 08/13/19 Page 3 of 3 PageID #: 3




a consequence of the assault; damages for deprivations of the access to career opportunities; and

damages for past, present, and future emotional pain and suffering, ongoing and severe mental

anguish, and loss of past, present, and future earnings and enjoyment of life in an amount to be

determined at trial.” (Compl. at 8.) Given the wide-ranging damages Plaintiff requests and the

severity of Plaintiff’s alleged emotional distress,1 the amount in controversy is above $75,000 in

this action.

        WHEREFORE, Defendant Don Lemon prays that this action be removed to the United

States District Court for the Eastern District of New York.



Dated: August 13, 2019                        Respectfully Submitted,


                                              ________________________
                                              Caroline J. Polisi
                                              Christopher N. LaVigne
                                              Pierce Bainbridge Beck
                                              Price & Hecht LLP
                                              277 Park Ave. 45th Floor
                                              New York, NY 10172
                                              T: (212) 484-9866
                                              E: cpolisi@piercebainbridge.com
                                              E: clavigne@piercebainbridge.com
                                              Counsel for Defendant Don Lemon




1
  Plaintiff alleges that his emotional distress was severe enough to result in “sickness” and
“mental harm,” (Compl. ¶¶ 41, 49) and that “Plaintiff found himself withdrawn from friends and
family, suffered feelings of shame, humiliation, anxiety, anger, and guilt. Plaintiff found himself
unable to sleep and at times, and suffered from suicidal ideations.” (Compl. ¶ 28.)
                                                 3
